Citation Nr: 0103513	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral plantar warts. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
September 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 1997, the Board found that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for bilateral hearing loss, and 
remanded the issue of entitlement to a compensable rating for 
bilateral plantar warts for further development.  The Board 
remanded that issue again in March 1999 to schedule the 
veteran for a Travel Board hearing.  The veteran failed to 
report for his scheduled Travel Board hearing on December 15, 
2000.  The notice of that hearing was mailed more than 30 
days prior to the scheduled hearing.  However, the letter was 
returned as undeliverable and the current whereabouts of the 
veteran are unknown.  Therefore, no further development with 
regard to a hearing is necessary.


FINDINGS OF FACT

1.  VA has met its duty to assist the veteran.  All relevant 
evidence necessary for an equitable disposition of this 
appeal as to the issue of an increased rating for bilateral 
plantar warts has been obtained, and the veteran was afforded 
an examination.

2.  The preponderance of the competent and probative evidence 
reveals that the veteran currently does not have bilateral 
plantar warts.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral plantar 
warts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.29, 
4.31, 4.118, Diagnostic Code 7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal he had recurrent 
bilateral calluses and plantar warts during service, 
including subsequent to November 1981 surgery on the right 
third metatarsal for an intractable plantar keratosis.  No 
calluses or plantar warts were noted in the separation 
examination report.

The veteran underwent a VA examination in July 1983.  He 
reported that he currently had pain over two tender calluses 
on the plantar aspect of the left foot  Physical examination 
revealed that he had a normal gait.  He was able to bend, 
stoop, squat, and stand on heels and toes without difficulty.  
While standing, he maintained a longitudinal arch 
bilaterally.  There was no pronation or bulging of the medial 
borders of either foot.  The heels were erect with no bowing 
of the heel cords.  There was no swelling or redness, and the 
feet were flexible.  There was a half-inch, circular, tender 
callus over the plantar aspects of the left foot at the 
second metatarsal head, along with a similar one at the head 
of the fifth metatarsal bone.  X-rays of both feet showed no 
significant abnormality.  The diagnosis was tender, 
symptomatic, chronic calluses of the left foot.

Service connection was granted in an August 1983 rating 
decision for bilateral plantar warts, and a zero percent 
disability rating was assigned under Diagnostic Code 7899 
(other disorders of the skin).

The veteran underwent a VA examination in June 1993, but the 
focus of the examination was on a skin disorder, tinea 
versicolor, as opposed to plantar warts.  The feet were not 
evaluated, and no diagnosis was made with regard to the feet.  
In July 1997, he was scheduled for a VA examination regarding 
his feet, but he failed to report for that examination.

In his July 1994 VA Form 9, the veteran indicated that he had 
swelling of the feet from his in-service surgery.

The Board remanded the claim in February 1997 for further 
development to include a VA examination.

The RO wrote to the veteran in March 1997 asking him to 
identify all medical treatment since July 1993 for his 
bilateral plantar warts.  In December 1997, it was noted that 
he had failed to report for a VA examination.  Later that 
month, the RO again wrote to the veteran asking him to 
identify pertinent medical treatment.  In February 1998, the 
RO wrote to the veteran at his latest address of record and 
made the same request regarding medical treatment.  The 
veteran did not respond in writing to any of the above-
mentioned letters.  

The veteran underwent a VA examination in March 1998.  He 
stated that his plantar warts had resolved in 1984.  He said 
that he did not receive any current treatment for such warts 
and that there was no current symptomatology.  Physical 
examination revealed that no plantar warts were present.  
There was maceration between the toe webs.  There was no 
ulceration, exfoliation or crusting.  It was indicated that 
there were no associated systemic or nervous manifestations.  
The diagnoses were tinea pedis and a history of plantar 
warts, now resolved.

The Board remanded the case in March 1999 to schedule a 
Travel Board hearing.  As noted above, the veteran did not 
report for his scheduled hearing.  The letter informing him 
of such hearing was returned as undeliverable, and his 
current whereabouts are unknown.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

New benign skin growths are rated as scars, disfigurement, or 
eczema, dependent on the location, extent, and repugnance or 
other disabling manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2000).  Superficial scars that are 
poorly nourished and have repeated ulceration warrant a 10 
percent disability rating.  Superficial scars that are tender 
and painful on objective demonstration also warrant a 10 
percent disability rating.  Scars may also be rated on 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2000).

The diagnostic code for rating eczema provides that a zero 
percent evaluation is warranted for slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  A 10 percent disability rating is warranted for 
exfoliation, exudation or itching in an exposed surface or 
extensive area.  A 30 percent disability rating for eczema 
requires one of the following: constant exudation, constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent disability rating for eczema is warranted for a skin 
disorder that is manifested by (1) ulceration, extensive 
exfoliation, or crusting; and (2) systemic or nervous 
manifestations.  A 50 percent rating for eczema is also 
warranted for a skin disorder that is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

Moderate, moderately severe, and severe foot injuries warrant 
10, 20, and 30  percent disability ratings, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
under Diagnostic Code 5284 if the nature of the foot injury 
involves limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  Unlisted disabilities requiring 
rating by analogy will be coded with the first two digits 
being from the schedule provisions for the most closely 
related body part and the last two digits being "99."  
38 C.F.R. § 4.29 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since the RO satisfied 
the requirements of the new law, the veteran is not 
prejudiced by the Board proceeding with his case.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained the relevant 
medical and lay evidence and afforded the veteran a medical 
examination.  The RO asked the veteran several times to 
identify medical treatment pertaining to his bilateral 
plantar warts, and the veteran reported at his March 1998 VA 
examination that he had not had any recent treatment.  Thus, 
the Board finds that all evidence necessary for an equitable 
adjudication of the appellant's claim has been obtained and 
that the duty to assist the claimant is satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Although there is no specific diagnostic code for rating 
plantar warts, Diagnostic Code 7819 (benign new skin growths) 
would encompass a growth such as a plantar wart.  Code 7819 
rates skin growths as analogous to scars and eczema and on 
the basis of disfigurement, if applicable.  Thus, the 
veteran's disability has to be rated by analogy.  See 
38 C.F.R. § 4.20.  

The medical evidence shows that the veteran currently does 
not have plantar warts.  He told the March 1998 VA examiner 
that they had been resolved since 1984 and that he did not 
have any current symptomatology.  Physical examination 
revealed that no plantar warts were present, and the 
diagnosis was a history of plantar warts, now resolved.  
Thus, the preponderance of the competent and probative 
evidence shows that the veteran currently does not have 
plantar warts or any symptomatology so a compensable 
evaluation under Diagnostic Code 7819 is not warranted.  See 
38 C.F.R. §§ 4.3, 4.7, 4.31.  Although he was noted to have 
tinea pedis (athlete's foot), that is not service connected.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.  Even if plantar warts could be 
rated as a foot injury, in the absence of current plantar 
warts a higher rating is not warranted under Diagnostic Code 
5284 (other foot injury).  



ORDER

A compensable rating for bilateral plantar warts is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

